department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend n related_organization o alternative name - applicant organization p alternative name - related_organization q date r state s city t foundation u foundation dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below letter cg catalog number 47630w facts you were incorporated in state r on date q your organizing document indicates you were organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code primarily for promoting social justice within the meaning of sec_501 of the code including but not limited to putting into action the good will of those who live and work in the state of r to assist public and private organizations and agencies which seek to promote social and economic justice and the welfare of the state of r and its people and to encourage promote and implement social justice projects which will benefit the members of your organization and the people of the state of r you defined social justice as the fair distribution of advantages assets and benefits among all members of a society you will conduct research on issues affecting low and moderate income communities results of this research will be passed on to other individuals and organizations particularly n to be used for organizing literature litigation or as testimony before government decision-making bodies the product of your research also will be shared with communities groups unions and government officials and will be used to spur campaigns in addition you will conduct training for leaders of community and social justice groups and their staffs your year-four work plan lists projects as well as short and long term outcomes that explicitly identify the influencing of legislators as the purpose and goal you have a close relationship with n a sec_501 organization with whom you share facilities staff and office equipment as well as one director you provided an agreement for allocation of costs and reimbursement of expenses between you and n with the explicitly stated goal of developing and carrying out a national strategy for the enhancement of access to justice and to maximize the use of advocacy by progressive non-profits and the next generation of community activists your bylaws indicate that at all times the majority of the members of your board_of directors shall be appointed by resolution of the board_of n n registered a very similar you registered the fictitious name o with the r department of state fictitious name p you indicated that the reason for the adoption of the fictitious name was that after making the initial choice of a name you as well as n secured the services of a branding and messaging firm the firm recommended that p better conveyed the dynamic nature of n they also recommended that since you and n had related missions and since you would serve as a fiscal sponsor of n’s projects the two organizations should have similar names you have acknowledged awareness of the need to differentiate work that falls outside the ambit of activity consistent with sec_501 and you requested recognition of tax-exemption under sec_501 prospectively you included in correspondence a sample time recording form to be used to differentiate and record time spent on non c activity however you did not identify the specific activities that would be associated with the sec_501 organization and thereby demonstrate the ability to separate the activities of the sec_501 from those of the related sec_501 organization in the description of your activities you indicated that you will from time to time provide grants to n for certain educational charitable and philanthropic purposes that will further your exempt purposes your grants to n would be provided on the basis of proposals from n that fully describe the nature of the activities to be funded and would require a written report from n to contain sufficient data to confirm that the grant was used for the purposes described in the letter cg catalog number 47630w proposal and furthered your exempt purposes you state that you will seek grants involving issues such as organizing poor people around housing educational resources and educating them about public benefits in your description of activities funded by grants received from t and others there is no distinction made regarding activities that you conducted and those of n you received grants for a financial literacy and empowerment program which involved educating poor residents of the city of s about the earned_income_tax_credit you indicated that the work involved community outreach and tax preparation centers however the publicity for the tax preparation centers indicates that they were operated by n you received a grant from t for a school issues project which involved visiting homes in key legislative districts your work plan for the project included developing legislative action teams in each of the target districts and conducting regular meetings that can be used for trainings or actions such actions include visiting homes developing legislative action teams pursuing legislative change and identifying a legislative director’ to facilitate communication with elected officials you provided a copy of a grant proposal requesting funds from u you indicated the purpose of the grant was for your work to educate train and mobilize community members low wage workers some small businesses and elected officials to advocate for earned sick time at the time of the proposal there was pending legislation at the city level which was being supported by n and also at the state level your stated goals pertaining to this grant included e e e flood city councilors with thousands of post cards urging their support generate thousands of phone calls into key council offices urging support and turn out individuals to city hearings on earned sick time including workers small_business owners and community residents although the grant proposal did not indicate any activities other than influencing_legislation you indicate that the overwhelming majority of the work involves personal surveys of low-wage employees who do not have sick days and compiling data including statistical data about the impact you indicated that you have also surveyed and studied businesses that do pay sick leave and compiled data on sick leave usage and economic impact of such programs on employers and employees you indicated that only to percent of the work done under the u grant involved what would broadly be described as lobbying about legislation - constituent letter writing telephone calls and occasional constituent visits to legislators law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or the letter cg catalog number 47630w operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively it engages primarily in activities that accomplish one or more of such for exempt purposes only if exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if it is an ‘action’ organization as described therein one of the three types of 'action' organizations described in that section is an organization which has the following two characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all activities of the organization are to be considered sec_1_501_c_3_-1 of the regulations provides in part that an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principle function is the mere presentation of unsupported opinion sec_1_501_h_-1 of the regulations provides in part that a public charity that elects the expenditure test may nevertheless lose its tax exempt status if it is an action_organization under sec_1_501_c_3_-1 or iv a public charity that does not elect the expenditure test remains subject_to the substantial part test the substantial part test is applied without regard to the provisions of sec_501 and sec_4911 and the related regulations revrul_60_193 1960_1_cb_195 an organization is not operated exclusively for educational_purposes where its activities are primarily directed toward encouraging business men and women to become more active in politics and government and in promoting business social or civic action as distinguished from the cultivation development or improvement of the capabilities of the individual through instruction or training the ancillary gathering and or disseminating of information through publications workshops or other media as a means of accomplishing such an objective does not of itself give it an educational character for exemption purposes rev rui c b an organization which as its primary objective advocates the adoption of a doctrine or theory which can become effective only by the enactment of legislation is not entitled to exemption since it is an action_organization and thus is not operated exclusively for educational_purposes revrul_64_195 1964_2_cb_172 on the basis of the facts and circumstances herein described it is clear that the instant organization does not expend funds or participate in any way in the presentation of any proposed bills to the state legislature or advocate either approval or disapproval of the proposed constitutional amendment by the electorate its primary activity in connection with court reform is the study research and assembling of materials on a nonpartisan basis and the dissemination of such materials to the public accordingly it is letter cg catalog number 47630w concluded the organization is not an ‘action’ organization as that term is defined in sec_1_501_c_3_-1 of the regulations revrul_67_293 1967_2_cb_185 the clear intent of the code is to exclude certain organizations if engaged in substantial legislative activities from exemption under sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if it is an ‘action’ organization under this section an organization is an ‘action’ organization if a substantial part of its activities is attempting to influence legislation by contacting or urging the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation an association whose activities are devoted primarily to revrul_67_6 1967_1_cb_135 preserving the traditions architecture and scenic appearance of a community by means of individual and group action before the ‘local legislature and administrative agencies with respect to zoning traffic and parking regulations is exempt under sec_501 it is not exempt under sec_501 revrul_78_305 1978_2_cb_172 the presentation of seminars forums and discussion groups is a recognized method of educating the public see sec_1_501_c_3_-1 d ii of the regulations by disseminating information relating to the role of homosexuals in society the organization is furthering educational_purposes by instructing the public on subjects useful to the individual and beneficial to the community the method used by the organization in disseminating materials is designed to present a full and fair exposition of the facts to enable the public to form an independent opinion or conclusion the fact that the organization's materials concern possibly controversial topics relating to homosexuality does not bar exemption under sec_501 of the code so long as the organization adheres to the educational methodology guidelines of sec_1 c - d revproc_86_43 c b sec_501 of the code provides for exemption from federal_income_tax for organizations that are organized and operated exclusively for purposes specified in that section including educational_purposes sec_1_501_c_3_-1 of the regulations provides that the term ‘educational’ relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community under this regulation an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion revproc_2013_4 2013_1_irb_126 provides that an organization seeking exemption must fully describe all of its activities including standards criteria and procedures in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in 227_f2d_907 cir an organization’s activities to letter cg catalog number 47630w influence legislation that consisted of of the organization's total activities was determined to be insubstantial with respect to qualification for exemption under sec_501 in_30_tc_1151 the applicant for tax-exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 470_f2d_849 cir cert_denied 414_us_864 ruled that christian echoes national ministry was engaged in attempting to influence legislation even if there is no legislation pending at that time when the organization urged individuals to become involved in politics and require their representatives in congress to support prayer in public schools and to oppose foreign aid 500_f2d_1133 ct_cl held that expenditure on activities attempting to influence legislation that is between and of the organization's total expenditure during the four years at issue is substantial with respect to qualification for exemption under sec_501 505_f2d_1068 holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact 631_f2d_1030 d c cir held that the definition of educational contained in treasury regulation governing the tax exemption afforded educational or charitable organizations was unconstitutionally vague in violation of the first amendment the regulation's full and fair exposition standard on the basis of which the denial of feminist- oriented nonprofit organization's application_for tax exemption was upheld by the lower court was vague both in describing who is subject_to that test and in articulating its substantive requirements 461_us_540 a nonprofit corporation organized to promote its view of the public interest in the area of federal taxation was formed to take over the operations of two other nonprofit_organizations one exempt under c and the other under sec_50i c the service denied sec_501 c status for the newly formed organization concluding that a substantial part of its operation involved lobbying application of law internal_revenue_code sec_501 provides federal_income_tax exemption for organizations organized and operated exclusively for charitable religious educational scientific or literary purposes you are not as described in code sec_501 because you are not operated exclusively for charitable and educational_purposes you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because you fail the operational_test more than an insubstantial part of your activities is devoted to a non-exempt purpose therefore you also are not as described in sec_1_501_c_3_-1 of the regulations because you do not operate for one or more exempt purposes you have not established a clear and definite differentiation between your activities and purpose letter cg catalog number 47630w and the activities and purpose of the related_organization n you appear to be operating for the benefit of n in order to confer the benefits of tax exemption under sec_501 for example you share employees and have similar activities of organizing and mobilizing individuals to take action on social issues in addition since n appoints a majority of your directors n maintains control_over you you do not adequately separate the activities of the two organizations you solicit grants for specific projects that further the purposes of n that are not within the scope of exempt_activities under sec_501 in your request for a prospective effective date for exemption under sec_501 you have acknowledged the need to establish a clear differentiation between n as a sec_501 organization and you as an will organization operating under sec_501 you have stated that staff you share with n be trained to differentiate sec_501 activities and work from sec_501 activities and work however you did not identify the specific activities that would be associated with each of the related_organizations and you did not explain how the time recording document was to be used by shared staff members you have failed to describe your operations in sufficient detail to show that you are furthering an exclusively educational and or charitable purpose as required by revproc_2013_4 as noted in nelson v commissioner supra the burden is on the applicant organization to demonstrate that it has met the operational_test as specified under sec_501 of the code requirements for tax exemption has been reiterated in harding hospital inc v united_states however you have failed to prove that you are operating exclusively for educational and or charitable purposes within the meaning of sec_501 your responsibility as the applicant organization to prove that you satisfy the you engage in substantial non-exempt advocacy and legislative activities similar to those of action organizations as described in sec_1_501_c_3_-1 of the regulations you have not demonstrated an exclusively educational purpose and you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because in your educational efforts your emphasis and focus is not on the presentation of an exposition of the pertinent facts in order to permit the formation of an independent opinion or conclusion rather you seek to educate individuals who are members of a particular population to enable them to be more active and effective in influencing public policy makers you are similar to the organization described in revrul_69_293 because a substantial part of your activities are directed to attempting to influence legislation by contacting or urging the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation when you encourage members of the public to support specific issues and urge them to contact their legislative representatives to vote to support or oppose specified positions you are attempting to influence legislation in a manner similar to the organization in christian echoes national ministry promoting legislation on a particular issue may still be attempting to influence legislation even if there is no legislation pending on that particular issue at that time the appellate court decision in big mama rag is not relevant to consideration of whether you meet the operational_test under sec_501 the primary focus in big mama rag was on the scope and content of the information that the applicant organization was providing as education as you have indicated in at least one grant proposal the education you provide is part of your effort to train and mobilize community members to achieve a social benefit for example your schoo issues project addressing the resource distribution in s public schools goes beyond educating and informing the public of the current state of affairs and includes mobilizing member parents to take action on issues you have identified developing letter cg catalog number 47630w legislative action teams and assisting communities in taking steps to have your recommendations implemented your operations are similar to those of the organization in revrul_60_193 an organization is not operated exclusively for educational_purposes where its activities are primarily directed toward encouraging greater involvement in politics and government likewise your goals and activities related to the u grant proposal cannot be described as exclusively educational you clearly are seeking to achieve an objective and you are advocating in favor of that objective which has been incorporated in pending legislation at state and local levels these are the characteristics of an action_organization as described in sec_1_501_c_3_-1 of the regulations such an organization is not operated exclusively for exempt purposes you are similar to the organization described in revrul_67_6 which is exempt under sec_501 like this organization a substantial portion of your activities can only be accomplished by means of individual and group action before the local legislature and or administrative agencies these activities are inconsistent with qualification for exemption under sec_501 although you have educational and charitable purposes many activities are designed to influence legislation or programs that can only be accomplished through action before administrative agencies therefore you are like the organization in better business bureau v commissioner the presence of these substantial non exempt purposes precludes exemption under sec_501 in providing educational information you are unlike the organization involved in revrul_78_305 which disseminated materials in a manner designed to present a full and fair exposition of facts to enable the public to form an independent opinion or conclusion however you are like the organization in regen vs taxation with representation of washington because you are operating to promote your view of social justice through encouraging individuals to use legislative channels and action before administrative agencies in order to cause change therefore a substantial part of your activities is directed to a non- exempt_purpose although advocacy can be considered educational under the criteria stated in revproc_86_43 the applicant organization still must meet all other requirements for recognition of tax-exemption under sec_501 including restrictions on influencing_legislation your estimate of no more than to of activity that could be regarded as lobbying excludes the time devoted to gathering the information for the specific purpose of use in the effort to influence legislation as well as activities such as visiting homes developing legislative action teams and identifying a legislative director to facilitate communication with elected officials accordingly the amount of time you devote to such activities is not insubstantial as defined in seasongood v commissioner and is considered substantial as established in haswell v united_states applicant’s position you described past present and some proposed future projects that you will lead in collaboration with foundations other nonprofit_organizations and state local and federal governments you plan to provide services to low-income individuals to assist in their gaining catalog number 47630w letter cg access to benefits counseling and other services other educational projects will include non- partisan voter registration participation education you have submitted a completed form_5768 electing to have the provisions of sec_501 - relating to expenditures to influence legislation - apply for the current and future tax years you requested recognition of tax-exemption under sec_501 c prospectively and you have acknowledged awareness of the need to differentiate work that falls outside the ambit of activity consistent with sec_501 service response to applicant’s position in your description of past present and future activities there is little or no distinction made regarding your activities and those of n the c organization although materials submitted in correspondence addressed the need to differentiate the activities of these related_organizations you did not identify the specific activities that would be associated with the sec_501 organization and thereby demonstrate the ability to separate the activities of the sec_501 from those of the related sec_501 organization n can appoint most of the members of your governing body you and n share related missions and you fiscally sponsor n you have an agreement with n regarding sharing office equipment personnel and costs you and n activities and assets are allocated between you and n an applicant for tax exemption fails the it is unable to show that its income or assets will operational_test of sec_1_501_c_3_-1 if not be used for non- sec_501 purposes are separate entities however you have not shown how although you have completed form_5768 to make the expenditure test election as provided in sec_1_501_h_-1 of the regulations election of the expenditure test will not preciude disqualification of tax exemption of an action_organization furthermore you have been engaged in encouraging action by organizing mobilizing and promoting tactics to expand public support for your objectives and ultimately approve or overturn public policy issues therefore you are similar to the organization described in revrul_62_71 when your objectives can only be attained through legislative action this contrasts with the activities of the organization in revrul_64_195 which was recognized as tax-exempt under sec_501 because it was not an action_organization you have not demonstrated a clear understanding of the differentiation between your activities and purpose and the activities and purpose of the related_organization n you do not adequately separate the activities of the two organizations the description of planned activities that you have provided blurs the lines to the point that it is not certain that you will be able to operate for an exclusively educational purpose because you will not meet the requirements for recognition of tax exemption under sec_501 prospectively retrospective recognition of exemption under another section such a sec_501 cannot be considered without compliance with the application requirements described in revproc_2013_4 conclusion you do not qualify for exemption under sec_501 of the internal_revenue_code because you do not meet the operational_test of reg c -1 c you are operating to letter cg catalog number 47630w convey the benefits of tax exemption under sec_501 to n and you have been unable to show that your income or assets will not be used for non- sec_501 purposes you have failed to prove that your activities are exclusively educational or charitable within the meaning of sec_501 of the code even though some of your activities could be considered to be educational charitable the facts described show that you have the substantial non exempt_purpose of functioning as an action_organization seeking to influence legislation you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your appeal can be found on page of publication under the heading filing a protest accompanied by the following declaration the statement of facts item must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service internal_revenue_service if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin director exempt_organizations enclosure publication letter cg catalog number 47630w
